Citation Nr: 1139653	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than July 3, 2006, for the grant of service connection and award of a 100 percent disability evaluation for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from November 1963 to November 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that, in pertinent part, granted service connection for PTSD and awarded a 100 percent disability rating, effective from July 3, 2006.  The Veteran perfected an appeal as to the assigned effective date for service connection for PTSD and the 100 percent disability rating.

In September 2011, the Veteran testified during a hearing conducted via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  On June 2, 1975, the RO received the Veteran's original claim for service connection for seizures and memory loss that was not referable to PTSD.  The RO denied the Veteran's claim in an October 1975 rating decision.  The Veteran was notified of the RO's determination and his appellate rights and did not appeal.  That decision is final.

2.  On January 22, 1993, the RO received the Veteran's claim for service connection for burst ear drums and entitlement to pension benefits that was denied by the RO in a June 1993 rating decision.  The Veteran was notified in writing of the RO's action and his appellate rights and submitted a timely notice of disagreement as to the denial of his pension claim.  Upon review of additional evidence, in a June 1994 rating decision, the RO granted the Veteran's claim for pension benefits.

3.  On February 16, 2000, the RO received the Veteran's initial claim for service connection for PTSD that was denied by the RO in an April 2000 rating decision.  The Veteran was notified in writing of the RO's action and his appellate rights and did not appeal.  In a June 2001 rating decision, the RO reconsidered the Veteran's claim, in light of the Veterans Claims Assistance Act (VCAA) of 2000, and denied the claim.  He was notified in writing of the RO's determination and his appellate rights and did not appeal.

4.  On July 3, 2006, the RO received the Veteran's current claim for PTSD.  Upon review of additional evidence, that included medical diagnoses of severe and chronic PTSD, and service personnel records that corroborated his alleged stressful events in service, the RO granted service connection for PTSD in the January 2008 rating decision that awarded a 100 percent disability evaluation, effective from July 3, 2006, the date of receipt of his reopened claim; the Veteran filed a timely notice of disagreement with the effective date of service connection and the assigned disability rating. 

5.  There was no formal or informal application to reopen the claim of service connection for PTSD prior to July 6, 2006, the currently assigned effective date. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 3, 2006 for the grant of service connection and the award of a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

The claim for an earlier effective date for the grant of service connection for PTSD, and an initial rating of 100 percent, are downstream issues of a July 2006 claim for service connection awarded in the January 2008 rating decision.  For such downstream issues, VA's General Counsel has held that a separate VCAA notice is not required where notice was afforded for the originating issue.  The VA General Counsel concluded that a United States Court of Appeals for Veterans Claims (Court) decision suggesting otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004); see Grantham v. Brown, 114 F.3d 1156 (1997).  See also Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that a viable claim was filed prior to July 3, 2006 would be helpful in establishing the earlier effective claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

Consequently, the Board finds that all necessary development of the downstream effective-date claim has been accomplished and, therefore, appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when he filed this claim, so an examination and opinion (even one in retrospect) are not needed to fairly decide this claim.  38 U.S.C.A. § 5103A(d)(2)(A)-(C) ; 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85 (2009). 

II. 
Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In written statements, and in his oral testimony, the Veteran has argued that August 1974 is the more appropriate effective date for the grant of service connection and award of a 100 percent disability rating for PTSD.  In a February 2008 signed statement, the Veteran requested that the 100 percent disability rating for PTSD go back to when he said that he first filed a claim of service connection for PTSD in 1974.  

During his September 2011 Board hearing, the Veteran indicated that, in 1974, he filed his initial claim for VA benefits when he had seizure problems and memory loss (see Board hearing transcript at page 3).  He believed that memory loss was the first sign of PTSD.  The Veteran said that, in the late 1970s, he was told that he had symtoms of PTSD (Id. at 8).  In 1993, he said that he filed a claim for VA pension benefits that was granted and that, in support of the claim, he provided evidence from the Social Security Administration (SSA) indicating that he was unable to work due, in part, to PTSD (Id.).  The Veteran maintains that, in 1999, he submitted medical evidence from Dr. Steele to the effect that he was treated for PTSD, but his claim was denied by the RO in April 2000 (Id.).   

The record reflects that, on June 2, 1975, the RO received the Veteran's initial claim for VA benefits in which he sought service connection for seizures and memory loss.  His claim is not referable to PTSD.  In an October 1975 rating decision, the RO denied the Veteran's claim.  He was notified in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  

On January 22, 1993, the RO received the Veteran's claim for service connection for burst ear drums and entitlement to pension benefits.  In a June 1993 rating decision, the RO denied the Veteran's claim.  He was notified in writing of the RO's action and his appellate rights and submitted a timely notice of disagreement regarding his pension claim.  Upon review of additional evidence, including a February 1994 SSA administrative decision that found the Veteran totally disabled and unable to work since 1992 due to chronic obstructive pulmonary disease (COPD) and pulmonary fibrosis, in a June 1994 rating decision, the RO granted entitlement to pension benefits.  

On February 16, 2000, the RO received the Veteran's initial claim for service connection for PTSD.  Upon review of medical evidence, that included a February 2000 record from Dr. S.D. Steele indicating that the Veteran reported having nervousness and noting questionable PTSD, the RO denied the claim in an April 2000 rating decision.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  

However, in a May 2001 letter, the RO advised the Veteran of VA's duty to assist him in developing his claim under the new VCAA and the evidence needed to substantiate his claim.  Upon review of additional medical evidence, that included VA medical records dated from 1998 to 2001 that are not referable to complaints or diagnosis of, or treatment for, PTSD, in a June 2001 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  He was notified in writing of the RO's determination and his appellate rights and did not appeal.  That decision is final.

In a January 2, 2003 written statement to the RO, the Veteran inquired about replacing a lost pension check, but did not mention a claim for service connection for PTSD.

On July 3, 2006, the RO received the Veteran's request to reopen his claim for service connection for PTSD.  Upon review of additional medical evidence, that included diagnoses of severe and chronic PTSD and review of the Veteran's service personnel records and other information, service connection for PTSD was granted by the RO in the January 2008 rating decision that assigned a 100 percent disability rating, effective from July 6, 2006, the date of his reopened claim. 

The Veteran filed a timely notice of disagreement with the effective date of the grant of service connection and 100 percent rating for PTSD.

The effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400. 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011). 

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  See 38 C.F.R. § 3.1(r). 

If a claim is received within one year after separation from service, the effective date for the grant of service connection is the day following separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

Based upon a complete review of the evidence on file in this case, the Board finds that the effective date of July 3, 2006, is the earliest effective date assignable for service connection for PTSD and a 100 percent disability rating, as a matter of law. The date of receipt of the Veteran's original claim seeking service connection for this disorder was not within one year of separation from service in 1965.  The Veteran's original claim for VA benefits was filed in June 1975, nearly ten years after his discharge, when he sought service connection for seizures and memory loss, but not for PTSD, nor was PTSD mentioned in his service treatment records.  Accordingly, the applicable regulation dictates that the effective date is the later of the date of receipt of the reopened claim, or the date entitlement arose. 

Here, the Veteran claimed service connection for seizures and memory loss in June 1975, and his claim was denied by the RO in October 1975.  The Veteran was notified of the RO's action and did not appeal, and the decision became final.  He next filed for service connection for burst ear drums and entitlement to pension benefits in January 1993 that was denied by the RO in a June 1993 rating decision.  The Veteran filed a timely notice of disagreement as to the denial of his pension benefits that was ultimately granted by the RO in a June 1994 rating decision.  

The Veteran first claimed service connection for PTSD in February 2000, and his claim was denied by the RO in an April 2000 rating decision.  The Veteran was notified in writing of the RO's action and did not appeal.  In a May 2001 letter, the RO advised the Veteran that his claim would be reconsidered under the new VCAA and he was told of the evidence needed to substantiate his claim.  In a June 2001 rating decision, the RO denied the claim.  He was notified in writing of the RO's determination and his appellate rights and did not appeal.  That decision is final.  He next sought to have the claim for service connection for PTSD reopened and filed a claim for service connection for PTSD on July 3, 2006 and, after reviewing additional evidence, the RO granted service connection for PTSD and a 100 percent disability rating, effective from July 3, 2006, the date of receipt of the reopened claim for a psychiatric disorder.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid." 

The Veteran has not claimed clear and unmistakable error (CUE) in the initial October 1975 RO decision that denied service connection for seizures, or the April 2000 and June 2001 RO decisions that denied service connection for PTSD, certainly not with the required degree of specificity in his pleadings to constitute a valid claim.  The Board's review of these determinations has not revealed any reversible error in these determinations warranting assignment of an earlier effective date for the grant of service connection for PTSD.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992); Eddy v. Brown, 9 Vet. App. 52, 54 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. Brown, 9 Vet. App. 412, 424 (1996).  

In the absence of a successful collateral attack of the earlier RO decisions on the basis of CUE, there are no grounds for a free-standing earlier effective date claim concerning matters addressed in those earlier, final and binding, rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

As to the award of the 100 percent disability rating for PTSD, earlier than July 3, 2006, the general rule with respect to the effective date for an award of increased compensation is that the effective date shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where evidence demonstrates a factually ascertainable increase in disability during the one-year period preceding the date of receipt of a claim for increased compensation.  In that situation, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1) (2011); VAOPGCPREC 12-98. 

Based on the procedural history detailed above, the Board concludes that July 3, 2006, and no earlier, is the most appropriate date for the award of the 100 percent rating for the Veteran's service-connected PTSD. 

In fact, the first relevant communication received by the RO from the Veteran after the June 2001 notice of denial is his July 3, 2006 request to reopen his claim for service connection for a psychiatric disorder.  Therefore, assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.  The Board notes that, although any communication or action indicating an intent to apply for one or more benefits administered by VA "may be considered an informal claim," 38 C.F.R. § 3.155(a), even an informal claim for VA benefits "must identify the benefit sought."  Brannon v. West, 12 Vet. App. 32, 35 (1998). 

An informal claim was not submitted under § 3.157 because, since the veteran had not been granted service connection for PTSD July 3, 2006, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other words, had this been a claim for an increased rating for an already service-connected condition, then the Board could have found that the 1996 VA clinical records, constituted an informal claim for an increased rating.

Accordingly, the Board finds that there is no basis upon which to grant the Veteran's claim for an earlier effective date for the award of service connection and a 100 percent disability rating for PTSD.  The preponderance of the objective evidence of record is against an effective date earlier than July 3, 2006, for the grant of service connection and award of a 100 percent disability rating for PTSD.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b) . 

Finally, as mentioned above, the Board notes that, a February 1994 record indicates that the SSA found the Veteran suffering from COPD and pulmonary fibrosis, and held him to be totally disabled since 1992.  While the Board recognizes the disabling nature of the Veteran's pulmonary disability, the SSA decision is not considered sufficient to overcome the objective evidence of record as to the effective date of the grant for service connection and 100 percent disability rating for the Veteran's PTSD.  The Board observes that SSA employs different criteria than VA in determining total disability and, thus, the Board is not required to reach the same conclusion, as the statutes and regulations governing the VA adjudications are substantially different from those governing SSA adjudications.  See Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).


ORDER

An effective date earlier than July 3, 2006 for the grant of service connection and award of a 100 percent rating for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


